Citation Nr: 1803523	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), to include hiatal hernia and irritable bowel syndrome.

2. Entitlement to service connection for a right foot disability, to include as secondary to service-connected left knee. 


REPRESENTATION

Appellant represented by:	John Berry


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1972 to July 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in February 2017, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's GERD has not been manifested by any symptoms. 

2. A right foot disability is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for GERD have not been met or approximated. U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2017).

2. A right foot disability was not incurred in or aggravated by service. 38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's representative raised objections to the VA examinations and opinions provided for both issues. Those objections will be addressed below.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran claims he is entitled to an initial compensable rating for his GERD. GERD is rated using the rating criteria for hiatal hernias. 38 C.F.R. § 4.114, DC 7346. Under DC 7346, a 10 percent rating is warranted "with two or more of the symptoms for the 30 percent evaluation of less severity." A 30 percent rating is warranted when there is "persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health." A 60 percent rating is warranted with "symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health." Id.

In his claim for service connection for his GERD, the Veteran stated that he has "very bad acid reflux." However, he did not provide any specific symptoms, nor has he submitted any statements detailing his symptoms. 

Treatment records from throughout the period on appeal reflect that the Veteran has denied having symptoms of his GERD. He has been taking omeprazole for the entire period.  The medication is a prescription antacid (proton pump inhibitor).  

The Veteran was provided with VA examinations in June 2013 and June 2017. The examiner at the June 2013 examination reported that the Veteran did not have any signs or symptoms due to any esophageal conditions. The examiner noted that the Veteran reported heartburn prior to starting his medication, but that his symptoms were minimal while on the omeprazole. 

In June 2017, the Veteran received another examination. Again, the examiner noted that the Veteran did not report any symptoms of GERD. An opinion as to whether the Veteran would have symptoms if he were not on omeprazole was requested and provided in September 2017. The examiner stated that it is "impossible to determine whether the veteran would experience GERD symptoms in the absence of omeprazole treatment, without resorting to speculation." He further opined that it would be unethical to ask the Veteran to stop his medication in order to determine what symptoms he has. 

The Veteran contends that his symptoms prior to starting treatment must be considered when determining the correct rating. He further argues that his June 2017 VA examination was inadequate because the examiner did not ask him to report his symptoms when he is not taking omeprazole. The Board notes that the Veteran bears a degree of responsibility in ensuring that all relevant information is made available. While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, nor is it always a "one-way street." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The only record in the file of the Veteran's symptoms while not on omeprazole is the Veteran's report during his June 2013 examination that prior to beginning medication he suffered from heartburn every other day.  Experiencing pyrosis is only one of at least two symptoms necessary to substantiate a compensable rating.  The Veteran has not submitted a statement explaining his symptoms, nor did he report symptoms during his treatment. As these are all self-reported symptoms, it is up to the Veteran to report them. Therefore the Board finds the examination to be adequate and entitled to significant probative weight.

As there is no evidence of the Veteran having any symptoms other than heartburn prior to starting omeprazole, the Board finds that a compensable rating is not warranted. A 10 percent rating requires that at least two symptoms from the 30 percent evaluation be present. The Veteran has not reported experiencing any of the symptoms required. Therefore, a compensable rating is not warranted. The preponderance of the evidence is against a compensable rating. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim for an initial compensable rating is denied.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected postoperative umbilical hernia. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). 

The Veteran contends that he is entitled to service connection for his right foot disability as secondary to his service-connected left knee arthritis. Although the Veteran is claiming entitlement to secondary service connection, the Board notes that direct service connection is still potentially applicable. However, there is no evidence of record to suggest, and the Veteran has not argued, that direct service connection is warranted. Therefore, the analysis will focus on secondary service connection.

Treatment records reflect that the Veteran has hallux valgus and degenerative arthritis on his right foot. He was provided a VA examination which confirmed the diagnoses. The examiner opined that the Veteran's right foot disability is less likely than not proximately due to or the result of his service-connected left knee. The rationale provided was that the "right foot disability is due to hallux valgus and DJD which is secondary to the hallux valgus which is not a result of left knee DJD." The examiner noted that the risk factors for hallux valgus are ill-fitting heels, foot injuries, and deformities at birth. 

The Veteran argues that the above opinion is inadequate because it states only three risk factors for hallux valgus. The Veteran's representative has provided a reference to a research paper that suggests a link between hallux valgus and BMI. He argues that due to his left knee arthritis, he has reduced mobility, which has caused him to have an increased BMI, which in turn led to his hallux valgus.  However, both VA and private medical records show that the Veteran weighs between 137 and 145 pounds and is 6 feet, one inch tall.  This is a lay theory, is completely inconsistent with the record, and is highly speculative in nature as the Veteran does not have a high BMI. The Board notes that it "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  This theory is without merit and frivolous.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   Due to the tendentious and speculative nature of the theory proposed, the Board finds it entitled to no probative weight and therefore requiring no further comment from a medical professional. There is no indication that the examiner disregarded settled medical opinion as to the etiology of hallux valgus or that there were any other deficiencies in the opinion provided. Therefore, the Board finds the examination adequate and entitled to significant probative weight. 

Accordingly, the Board finds that secondary service connection is not warranted for the Veteran's right foot disability. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. 

As the Veteran has diagnosed arthritis in his right foot, service connection is also possible under the presumption for chronic diseases. Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

There are no reports of right foot pain or injury in service, and the Veteran's feet were marked normal at his separation examination. Furthermore, there are no records indicating that arthritis manifested within one year of separation. Therefore, service connection under the presumption for chronic diseases is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), to include hiatal hernia and irritable bowel syndrome, is denied.

Entitlement to service connection for a right foot disability, to include as secondary to service-connected left knee, is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


